Title: Instruction to Virginia Delegates in re Cession of Western Lands, 27 June 1783
From: House of Delegates
To: Virginia Delegates


Virginia
In the House of Delegates
Friday the 27th of June 1783
Resolved that it would be improper to determine upon that part of the memorial of the Officers and soldiers of the Virginia line on Continental establishment presented to this Session of Assembly which prays for a grant of Lands on the North Westerly side of the Ohio until it is known whether Congress will accept of the Cession of that Country in the manner proposed by this Commonwealth.
Resolved that as soon as the business of the said Cession shall be finally determined on [,] the consideration of the said memorial ought to be resumed and complied with as far as may consist with the terms of such Cession
Resolved that the Delegates representing this State in Congress be instructed to apply to Congress to agree to such alteration in the terms of Cession as may enable the General Assembly of this Commonwealth to comply with the prayer of the said memorial and that the Executive be desired to transmit this Resolve with a copy of the said Memorial to our Delegates in Congress


1783 June 27th


John Beckley CHD
Agreed to by the Senate



Will Drew C S




A Copy




Teste




John Beckley C. H. D.

